DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al., US Patent 5,662,188 in view of Williams et al., US PGPub 2003/0230274.

    PNG
    media_image1.png
    523
    836
    media_image1.png
    Greyscale

Regarding claim 1, Ito discloses a transmission lubrication system for a transmission (110), comprising: a primary lubrication system (114) fluicically connected to the transmission (110) and a secondary lubrication system (pump 124 supplies lubricating oil only at high speeds; column 26, lines 40-55) fluidically connected to the trainsmission (110), the secondary lubrication system (as described above) including a secondary lubricant conduit (connected to 124) having a flow-metering device (130; figure 8) connected between a lubricant reservoir (lubricating oil from oil sump 116 is supplied to oil supply passage 118; figure 8; column 24, lines 15-20) and a transmission element (rotating element of the power train 110; column 24, lines 5-10) requiring lubrication (during vehicle running condition, lubricating oil is supplied to power train 110; figure 8; column 24, lines 1-15), and a lubricant outlet (output of pump 124 fluidically connected to the flow metering device (130) ; and a controller operatively associated with the flow-metering device (controller 128 controls valve 130 to supply lubricating oil with adequate pressure; column 26, lines 5-15), wherein the controller is configured to cause the flow-metering device to issue lubricant intermittently from the lubricant reservoir to the transmission element based on an operating parameter of a transmission (pressure of lubricant oil from valve 130 is controlled by the controller 128 to provide required flow rate (operating parameter) of lubricating oil to the power train 110 (transmission) supplied from the oil sump; figure 8; column 24, lines 15-20; column 26, lines 1-15, 40-55) indicative of the primary lubrication system (as described above) not providing sufficient lubrication to the transmission element (110).  Ito et al. does not specify that the secondary lubrication system (with 130 and outlet) are fluidically isolated from the primary lubrication system.

    PNG
    media_image2.png
    737
    514
    media_image2.png
    Greyscale

Williams et al. teaches a similar lubrication system (see fig 1) wherein the primary lubrication system (connected to 12) with primary supply (30) and conduit (13) is fluidically isolated from secondary lubrication system (connected with 17).  It would have been obvious to provide the dual lubrication system described by Williams et al. to the system disclosed by Ito et al. in order to extend the service life of the helicopter under loss of lubricant conditions.  
Regarding claim 3, Ito in view of Williams et al. discloses the lubrication system as recited in claim 1 or 2, and further discloses wherein the operating parameter includes one of lubricant mass flow rate (pressure of lubricant oil from valve 130 is controlled by the controller 128 to provide required flow rate (operating parameter) of lubricating oil to the power train 110; column 26, lines 1-15, 40-55), lubricant temperature, or lubricant pressure in a primary lubricant system of the transmission.
Regarding claim 9, Ito in view of Williams et al.  discloses the lubrication system as recited in claim 1, and further discloses further comprising a pump (124; figure 8) in fluid communication with the flow-metering device (130).
Regarding claim 10, Ito in view of Williams et al.  discloses the lubrication system as recited in claim 9, and further discloses wherein the controller (128; figure 8) is operatively associated with the pump (124) to vary lubricant pressure provided to the flow-metering device (column 25, lines 45-60).
Regarding claim 11, Ito in view of Williams et al.  discloses the lubrication system as recited in claim 1, wherein the controller (128) is configured to cause the flow-metering device (130) to intermittently issue lubricant subsequent initiating lubrication of the transmission using the secondary lubrication system (lubricating oil from pump 124 controlled via controller 128 is supplied to the power train 110 only when pump 114 fails to supply adequate amount of lubricating oil via control valve 130; column 25, lines 45-60; column 26, lines 40-55).
Regarding claim 12, Ito in view of Williams et al.  discloses the lubrication system as recited in claim 1, but do not specify the lubrication is applied to a rotary wing aircraft.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to employ the specified lubrication system in a helicopter since the examiner takes Official Notice of the equivalence of a car, plane or helicopter lubrication system for their use in the lubrication system art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.  One having ordinary skill in the art would be motived to employ the system in the specified manner in order to provide reliable lubrication to a helicopter.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Williams et al. and further in view of Huikko et al., US PGPub 2013/0074629.
Regarding claim 6-7, Ito in view of Williams et al.  discloses the lubrication system of claim 1 but does not specify first and second flow metering devices and transmission.

    PNG
    media_image3.png
    479
    399
    media_image3.png
    Greyscale

Huikko et al. teaches a similar lubrication system including a flow-metering device (128; figure 1) with a first flow-metering device (128), and further including a second flow-metering device (130) connected between the lubricant reservoir (121) and another transmission element (103), wherein the controller is further operatively associated with the second flow-metering device (controller for controlling the controllable valve 130; paragraphs [0017], [0026]), wherein the controller is configured to cause the first and second flow-metering device to issue lubricant intermittently from the lubricant reservoir to the transmission elements based on an operating parameter of the transmission (amount of lubricant flow through valves 128 and 130 is controlled by the controller based on the temperature of the gear unit  [0017], [0020]-[0028]). (claim 6)
further including a manifold (channeling between pump 122 and valve 128; figure 1) connected between the first (128) and second flow-metering devices (130) and the lubricant reservoir (121). (claim 7)
It would have been obvious to provide the duplicate transmission chambers and flow metering devices described by Huikko et al. to the system disclosed by Ito in view of Williams et al.  in order to employ the lubrication system in a multi transmission compartment system and a variety of mechanical systems.  
	
Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. in view of Williams et al.  and further in in view of Poster, US PGPub 2012/0227820.
Regarding claim 4, Ito in view of Williams et al. discloses the lubrication system as recited in claim 1 but does not disclose further including a plurality of lubricant jets connected by a lubricant conduit to the flow-metering device. 

    PNG
    media_image4.png
    529
    637
    media_image4.png
    Greyscale

Poster discloses further including a plurality of lubricant jets (439, 441; figure 4) connected by a lubricant conduit (451) to the flow-metering device (307; paragraphs [0031], [0034]). In order to improve the life expectancy of the gears (Ito; column 27, lines 5-10), it would have been obvious to one of ordinary skill in the art to modify Ito's flow-metering device to be connected to Poster’s lubricant jets, because as Poster discloses the lubricant jets overcome problems associated with the fluid freezing during cold conditions (Poster; paragraph [0040]).
Regarding claim 5, Ito in view of Williams et al.  in view of Poster disclose the lubrication system as recited in claim 4. Ito does not disclose wherein at least one of the plurality of lubricant jets is co-located with a lubricant jet of a primary lubrication system. Poster discloses wherein at least one o the plurality of lubricant jets (439, 441; figure 4) is co-located with a lubricant jet of a primary lubrication system (additional injection jet (lubricant jet) used with system 305 (primary lubrication system) for supplying fluid to the working element 303; paragraphs [0034]). In order to improve the life expectancy of the gears (Ito; column 27, lines 5-10), it would have been obvious to one of ordinary skill in the art to modify Ito's flow-metering device to be connected to Poster’s lubricant jet, because as Poster discloses the lubricant jet overcomes problems associated with the fluid freezing during cold conditions (Poster; paragraph [0040]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9-12 have been considered.  The Sheridan reference has been replaced with the Williams et al. reference.  Applicants arguments are now moot because the arguments do not apply to the references being used in the current rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654